Citation Nr: 1413228	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for a thoracic spine disability, characterized as mechanic thoracic spine strain, posttraumatic.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to October 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, granted service connection and assigned an initial noncompensable rating for mechanic thoracic spine strain, post traumatic, and denied service connection for tinnitus.  

In November 2013, the Veteran testified at a Board videoconference hearing before the undersigned; a transcript of the hearing is of record.  

On his original July 2009 application (VA Form 21-526), the Veteran claimed entitlement to service connection for both thoracic and lumbar spine regions; however, the September 2009 rating decision only addressed entitlement to service connection for a thoracic spine disability.  During the November 2013 Board hearing, the Veteran expressed confusion as to whether his lumbar spine disorder was included in his service-connected thoracic spine disability and indicated he wanted both portions of the spine to be considered in his evaluation.  See Board Hearing Transcript (Tr.) at 15; see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) ("Although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis . . . Reasonably, the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him.").  Because the Agency of Original Jurisdiction (AOJ) has not adjudicated the issue of entitlement to service connection for a lumbar spine disability, the Board does not have jurisdiction over the issue.  Therefore, it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

A remand is necessary to obtain outstanding private treatment records and to ascertain the current nature and severity of the Veteran's service-connected thoracic spine disability.  

During the Board hearing, the Veteran testified that he received treatment for his back at a naval hospital and from Dr. D.  See Board Hearing Tr. at 6.  He also indicated that he received treatment for hearing loss and tinnitus from a private ear, nose, and throat (ENT) specialist.  Id. at 12-13.  Attempts should be made to obtain these records.  

The Veteran was last evaluated for his service-connected thoracic spine disability in December 2010.  During the hearing, the Veteran presented testimony suggesting that his condition had worsened since that evaluation.  See Board Hearing Tr. at 3-7.  Therefore, a more contemporaneous VA examination is necessary for the purpose of ascertaining the current severity of this disability.  See VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that VA's duty to assist may, under appropriate circumstances, include a duty to conduct a thorough and contemporaneous medical examination) (internal quotations omitted).

The Board also finds that the December 2010 VA examination was inadequate.  The VA examiner diagnosed the Veteran with a service-connected thoracic spine mechanic strain and determined that the condition had fully resolved without any residuals.  The examiner, however, did not address August 1994 magnetic resonance imaging (MRI) that showed degenerative changes at the T6-T7 and 
T7-T8 levels and possible herniated nuclei pulposi (HNPs) at the T7-T8 and T8-T9 levels; the November 1994 bone scan that was suggestive of degenerative joint disease (DJD) from T6 to T8.  Without fully addressing these in-service findings, the examiner's conclusion that the Veteran's condition had fully resolved lacks rationale.  An examiner should clarify whether the Veteran has DJD or degenerative disc disease (DDD)/HNPs.  If not, the examiner should explain whether these in-service findings were misdiagnoses or whether the conditions resolved.  The examiner should explain the medical principles underlying his or her conclusions.  

The December 2010 VA examiner also diagnosed the Veteran with lumbar spine DDD and DJD and opined that these conditions were not incurred in or related to service, including in-service thoracic and lumbar spine strains.  In the report and in an addendum opinion, the examiner essentially attributed all of the Veteran's low back symptomatology to his lumbar spine DDD and DJD.  Based on the examination report, the AOJ determined that the Veteran's service-connected thoracic spine strain had resolved and assigned a 0 percent rating.  See January 2011 Statement of the Case (SOC).

As noted above, the AOJ did not formally adjudicate whether the Veteran is entitled to service connection for a lumbar spine disability.  Any decision with respect to the lumbar spine will affect the evaluation of the thoracic spine because they are evaluated together under the Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2013).  Therefore, these claims are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on issue could have a "significant impact" upon another, the two claims are inextricably intertwined), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166, 177-78 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S.Ct. 75 (2011), modified, 26 Vet. App. 31 (2012) (en banc), aff'd, 732 F.3d 1351 (Fed. Cir. 2013).  Hence, a determination on the increased rating claim for the Veteran's service-connected thoracic spine disability should be deferred pending final disposition of the claim of entitlement to service connection for a lumbar spine disability.  

After the AOJ has adjudicated the claim of entitlement to service connection for a lumbar spine disability, the AOJ should give the Veteran and his representative notice of the decision and opportunity to perfect an appeal as to that issue.  The Board emphasizes to the Veteran that, if he wishes to pursue an appeal of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for tinnitus and his back disorders, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  This should specifically include the naval hospital, Dr. D., and the ENT specialist identified by him during the November 2013 Board hearing (see Board Hearing Tr. at 6, 12-13).  After securing any necessary authorization from the Veteran, obtain complete records of all such treatment and evaluation from all sources identified.

All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Then, after completing any other development deemed warranted, the AOJ should adjudicate the claim of entitlement to service connection for a lumbar spine disability.  If the claim is not granted to the Veteran's satisfaction, the AOJ must notify the Veteran and his representative of the decision and advise them of the Veteran's appellate rights. 

The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (consisting of a timely notice of disagreement (NOD), and, after issuance of a SOC, a timely substantive appeal) must be perfected.  [Note:  While the AOJ must allow the Veteran the appropriate time period in which to do so, the Veteran should perfect an appeal of the claim of entitlement to service connection, if desired, as soon as possible to avoid unnecessary delay in connection with his current appeal.]

3.  After the development outlined in items (1) and (2) is completed, schedule the Veteran for an examination to determine the current nature and severity of his service-connected thoracic spine disability.  Because of the medical complexity involved, the Board directs that the Veteran should be examined by an orthopedic surgeon, or a medical professional with similar qualification and/or experience with lumbar and thoracic spine disorders.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder), and a copy of this REMAND should be made available to, and reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported in detail.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

The VA examiner's report should specifically address the following:

   a)  Diagnose all current thoracic spine disabilities.  

b)  Discuss the in-service findings suggestive of thoracic spine DJD and HNPs and state whether these conditions currently exist.  If not, indicate whether the in-service findings were misdiagnoses or whether the conditions resolved.  Explain the medical principles involved in reaching each conclusion.  

c)  With respect to each diagnosed thoracic spine disability, discuss whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to, the Veteran's service.  

d)  Accept as true the Veteran's accounts of ongoing recurrent back pain since service.

e)  In accordance with the latest worksheet for rating the spine, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected thoracic spine disability.  

f)  If possible, the examiner should distinguish all symptoms related to the Veteran's service-connected thoracic spine disability from any lumbar spine disability.  If the symptoms cannot be differentiated, the physician should so state in the report, and explain why with a robust rationale.

The examiner must provide a comprehensive rationale for all opinions and conclusions reached, supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The AOJ is advised that it should not return the claims file to the Board until after the Veteran has either perfected an appeal on the claim of entitlement to service connection for a lumbar spine disability, or the time period for doing so has expired, whichever occurs first. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


